      Case 1:19-cv-02810 Document 1 Filed 10/01/19 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

YOLUNDUS MURRIEL

         Plaintiff,

vs.
                                                         Civil Action No. 2019-CV-02810
JOHNSON & JOHNSON, JANSSEN,
BAYER

         Defendants.


                                   NOTICE OF REMOVAL

         Defendants Bayer HealthCare Pharmaceuticals Inc. 1, incorrectly named as “Bayer,”

Janssen Pharmaceuticals, Inc., incorrectly named as “Janssen,” and Johnson & Johnson

(collectively, the “Removing Defendants”), pursuant to 28 U.S.C. §§ 1441 and 1446, file this

Notice of Removal of this action from the District Court of El Paso County, Colorado, where it is

currently pending, to the United States District Court for the District of Colorado.         As is

addressed below, this Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(a) because there is complete diversity among the parties, and it is plain from the

allegations in the Complaint that Plaintiff demands more than $75,000 for her alleged injuries.

(included as Exhibit 1). In support of this removal, Removing Defendants state as follows:




1
  Defendant Bayer HealthCare Pharmaceuticals Inc., incorrectly named as “Bayer” has not yet
been served with process in this action. Bayer HealthCare Pharmaceuticals Inc. is uncertain if
Plaintiff has attempted to serve it with process, and Plaintiff’s Complaint lists an incorrect
address for service of process. Out of an abundance of caution and without entering a general
appearance or waiving service or any other rights or defenses, Bayer HealthCare
Pharmaceuticals Inc. joins in this Notice of Removal.
   Case 1:19-cv-02810 Document 1 Filed 10/01/19 USDC Colorado Page 2 of 9




                                        INTRODUCTION

       1.      Plaintiff Vicki Yolundus Murriel initiated this action on August 26, 2019 by filing

a Complaint in the District Court of El Paso County, Colorado. The state-court action is Case

No. 19CV285. Copies of all pleadings, processes, and orders in the state-court action are

attached hereto.

       2.      In the Complaint, Plaintiff alleges that Decedent Bertha Mae Barnes’s death was

caused by her ingestion of the prescription drug Xarelto®. See Complaint, Exhibit 1, at 4-6.

Removing Defendants deny Plaintiff’s allegations.

       3.      This is one of many product-liability lawsuits filed in federal and state courts

around the country concerning Xarelto®, a pharmaceutical product used to reduce the risk of

stroke and systemic embolism in patients with nonvalvular atrial fibrillation, treat deep vein

thrombosis (“DVT”) and pulmonary embolism (“PE”), reduce the risk of recurrence of DVT

and/or PE after completion of initial treatment lasting at least 6 months, prevent DVT, which

may lead to PE in patients undergoing hip- and knee-replacement surgery, and in combination

with aspirin, to reduce the risk of major cardiovascular events (cardiovascular (CV) death,

myocardial infarction (MI) and stroke) in patients with chronic coronary artery disease (CAD) or

peripheral artery disease (PAD). On December 12, 2014, the Judicial Panel on Multidistrict

Litigation concluded that centralization in a single federal-court forum was appropriate for these

claims and issued an order establishing MDL Proceeding No. 2592, captioned In re: Xarelto

(Rivaroxaban) Products Liability Litigation, in the Eastern District of Louisiana. The MDL is

for federal actions involving “allegations that plaintiffs suffered severe bleeding or other injuries

as a result of taking Xarelto.” JPML Transfer Order at 3 (attached as Exhibit 5). There are now


                                                 2
    Case 1:19-cv-02810 Document 1 Filed 10/01/19 USDC Colorado Page 3 of 9




thousands of actions pending in, or being transferred to, the MDL. Removing Defendants will

seek the inclusion of this action in the MDL.

                                 GROUNDS FOR REMOVAL

       4.      This action may be removed under 28 U.S.C. § 1441(a) because this Court has

original jurisdiction over this action pursuant to 28 U.S.C. §§ 1332(a)(1) and 1332(a)(2). There

is complete diversity of citizenship between the parties, and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

       A.      There Is Complete Diversity Of Citizenship Between The Parties.

       5.      Upon information and belief, at the time Plaintiff commenced this action, and at

all times since, Plaintiff was and is a resident and citizen of Colorado. See District Court Civil

Summons, Exhibit 2 at 1 (noting Ms. Murriel’s residence in Colorado Springs, Colorado). Upon

information and belief, at the time of her death, Decedent Bertha Mae Barnes was a citizen of

Colorado. See, e.g., University of Colorado Medical Records Appended to Complaint

(documenting Decedent’s treatment at the University of Colorado). 2

       6.      At the time Plaintiff commenced this civil action, and at all times since,

Defendant Janssen Pharmaceuticals, Inc. was and is a Pennsylvania corporation with its principal

place of business in New Jersey. Accordingly, Janssen Pharmaceuticals, Inc. is a citizen of

Pennsylvania and New Jersey for the purposes of diversity jurisdiction. See 28 U.S.C. § 1332(c)

(for the purposes of determining citizenship, “a corporation shall be deemed to be a citizen of




2
  To preserve Ms. Barnes’s privacy, Defendants have not attached medical records to this public
filing. If the Court requires further proof on this issue, Defendants can provide the records in a
sealed filing.
                                                3
   Case 1:19-cv-02810 Document 1 Filed 10/01/19 USDC Colorado Page 4 of 9




every State and foreign state by which it has been incorporated and of the State or foreign state

where it has its principal place of business”).

       7.      At the time Plaintiff commenced this civil action, and at all times since,

Defendant Johnson & Johnson was and is a New Jersey corporation with its principal place of

business in New Jersey. Accordingly, Johnson & Johnson is a citizen of New Jersey for the

purposes of diversity jurisdiction. See id.

       8.      At the time Plaintiff commenced this civil action, and at all times since,

Defendant Bayer HealthCare Pharmaceuticals Inc., incorrectly named as “Bayer,” was and is a

Delaware corporation with its principal place of business in New Jersey. Accordingly, Bayer

HealthCare Pharmaceuticals Inc. is a citizen of Delaware and New Jersey for the purposes of

diversity jurisdiction. See id.

       9.      This action involves “citizens of different States.” 28 U.S.C. § 1332(a)(1). Upon

information and belief, Plaintiff is a citizen of Colorado. Upon information and belief, Decedent

was a citizen of Colorado. All Defendants are citizens of states other than Colorado. Given that

none of the Defendants are citizens of the State of Colorado, removal of this action is proper

under 28 U.S.C. § 1441(b).

       B.      The Amount-In-Controversy Requirement Is Satisfied.

       10.     The amount-in-controversy requirement for diversity jurisdiction is satisfied in

this case even though Plaintiff has not made a specific demand because, “by the preponderance

of the evidence,” it is clear from the face of Plaintiff’s Complaint “that the amount in

controversy exceeds [$75,000].” 28 U.S.C. § 1446(c)(2)(b); see also 28 U.S.C. § 1332(a).




                                                  4
   Case 1:19-cv-02810 Document 1 Filed 10/01/19 USDC Colorado Page 5 of 9




       11.     Satisfaction of the amount in controversy requirement is established, first, by

Plaintiff’s representation in the Civil Cover Sheet filed in the state-court action that the amount

in controversy in this action exceeds $100,000, exclusive of interest and costs. Exhibit 3 at 1; see

Paros v. Colorado Cas. Ins. Co., 835 F.3d 1264, 1272-73 (10th Cir. 2016) (finding that receipt of

a Civil Cover Sheet asserting damages greater than $100,000 initiated removal deadline because

“we see no reason not to credit an assertion by an officer of the court on a matter of significant

consequences in the state preceding”).

       12.     Additionally, Plaintiff alleges that that Decedent Bertha Mae Barnes’ death was

caused by her ingestion of the prescription drug Xarelto. Complaint at 4-6. Plaintiff seeks

recovery for compensatory and punitive damages. Id. at 6. It is clear from these serious

allegations that Plaintiff seeks recovery in excess of $75,000, exclusive of interest and costs. See

28 U.S.C. § 1446(c)(2).

       13.     A removing defendant can satisfy the amount-in-controversy requirement by

proving by a preponderance of the evidence that the plaintiff’s claims may exceed $75,000.

McPhail v. Deere & Co., 529 F.3d 947, 953 (10th Cir. 2008). The removing defendant “may

rely on an estimate of the potential damages from the allegations in the complaint.” Id. at 955.

Once the removing defendant has established the requisite “jurisdictional facts,” the plaintiff

must prove that it is “legally certain that less than $75,000 is at stake” to keep the case out of

federal court. Id. at 954 (internal quotations omitted). The “notice of removal need include only

a plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).




                                                 5
    Case 1:19-cv-02810 Document 1 Filed 10/01/19 USDC Colorado Page 6 of 9




       14.     Courts in this district have concluded that diversity jurisdiction lies where

plaintiffs allege serious and permanent injuries similar to those alleged by Plaintiff here. See,

e.g., Sheckelford v. U.S. Beef Corp., No. 14-cv-01856MJW, 2015 WL 996384, at *2 (D. Colo.

Mar. 3, 2015) (concluding that amount in controversy requirement was met where plaintiff

sought damages for “serious injuries” resulting from a fall at a restaurant).

       15.     Here, Plaintiff alleges that Decedent Bertha Mae Barnes’s death was caused by

her ingestion of the prescription drug Xarelto and Plaintiff states that there is more than $100,000

in controversy in this action. 3 As such, Plaintiff’s Civil Cover Sheet, as well as the serious

allegations in her Complaint, establish that the amount in controversy in this action plainly

exceeds the $75,000 minimum, exclusive of interests and costs. See 28 U.S.C. § 1446(c)(2).

       C.      The Other Prerequisites For Removal Have Been Satisfied.

       16.     In addition to satisfying the requirements of diversity jurisdiction, Removing

Defendants have satisfied all other requirements for removal.

       17.     Removal is timely because less than 30 days have passed since service of the

Summons and Complaint on Removing Defendants. See Summons, included in Exhibit 2.

Plaintiff served Janssen Pharmaceuticals, Inc. and Johnson & Johnson on September 11, 2019.

Upon information and belief, Bayer HealthCare Pharmaceuticals Inc. has not been served with

process in this action.

       18.     In accordance with 28 U.S.C. § 1446(a), Removing Defendants attach hereto a

copy of all state-court pleadings, including the Complaint. See Exhibits 1-4.


3
  Medical records attached to Plaintiff’s Complaint indicate that Mrs. Barnes was not actually
taking Xarelto at the time of her death, although the amount in controversy for purposes of
removal is based on Plaintiff’s allegations, even if without merit.
                                                 6
   Case 1:19-cv-02810 Document 1 Filed 10/01/19 USDC Colorado Page 7 of 9




       19.     Removing Defendants jointly file this Notice of Removal, and consent from any

remaining unserved defendants is not required. See 28 U.S.C. § 1446(b)(2)(A).

       20.     Venue for removal is proper in this District and division, see 28 U.S.C.

§ 1441(a)(2), because this District and division embrace the District Court of El Paso County,

Colorado, the forum in which the removed action was pending, see 28 U.S.C. § 85.

       21.     No defendant is a citizen of the State of Colorado, the State where this action was

brought. See 28 U.S.C. § 1441(b).

       22.     In accordance with 28 U.S.C. § 1446(d), Removing Defendants will promptly

provide written notice of the filing of this Notice of Removal to the Plaintiff and file a copy of

this Notice along with a Notice of Filing Notice of Removal with the Clerk of the District Court

of El Paso County, Colorado, where this action is currently pending.

       WHEREFORE, Removing Defendants give notice that the matter bearing Case

No. 19CV285 in the District Court of El Paso County, Colorado, is removed to the United States

District Court for the District of Colorado, and requests that this Court retain jurisdiction for all

further proceedings in this matter.




                                                 7
   Case 1:19-cv-02810 Document 1 Filed 10/01/19 USDC Colorado Page 8 of 9




Dated: October 1, 2019              Respectfully submitted,


                                    s/ Andrew H. Myers
                                    Andrew H. Myers (#34288)
                                    Wheeler Trigg O’Donnell LLP
                                    370 Seventeenth St., Suite 4500
                                    Denver, CO 80202
                                    Telephone: 303.244.1800
                                    Facsimile: 303.244.1879
                                    Email: myers@wtotrial.com

                                    Attorneys for Bayer HealthCare
                                    Pharmaceuticals Inc.


                                    s/ D. Alexander Harrell
                                    D. Alexander Harrell
                                    CO Bar No. 49683
                                    DRINKER BIDDLE & REATH LLP
                                    1717 Main Street, Suite 5400
                                    Dallas, Texas 75201
                                    Telephone:     469.357.2500
                                    Facsimile:     469.327.0860
                                    Email: alex.harrell@dbr.com

                                    Attorneys for Johnson & Johnson, and
                                    Janssen Pharmaceuticals, Inc.




                                     8
   Case 1:19-cv-02810 Document 1 Filed 10/01/19 USDC Colorado Page 9 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of October, 2019, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal of a
Notice of Electronic Filing to the following ECF registrants:

       None

       and I hereby certify that I sent the attached document by United States Mail, postage
prepaid, to the following non-ECF registrants:

       Yolundus Murriel
       3116 Wellshire Blvd.
       Colorado Springs, CO 80910
       (719) 287-0321

      and I hereby certify that I sent the attached document via electronic mail, to the following
non-ECF registrants:

   •   D. Alexander Harrell
       alex.harrell@dbr.com


                                                 s/ Andrew H. Myers
                                                 Andrew H. Myers




                                                 9
